Case: 4:20-cv-00007-DMB-JMV Doc #: 59-6 Filed: 03/16/20 1 of 7 PageID #: 963




                              EXHIBIT F
                 Affidavit of Marc Stern, MD MPH
     Case: 4:20-cv-00007-DMB-JMV Doc #: 59-6 Filed: 03/16/20 2 of 7 PageID #: 964




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION


MICHAEL AMOS, PITRELL BRISTER,
ANTONIO DAVIS, WILLIE FRIEND,
CHARLES GAYLES, DANIEL GUTHRIE,
JONATHAN J. HAM, DESMOND HARDY,
BILLY JAMES, JR., JUSTIN JAMES,
QUENTEN JOHNSON, DEAUNTE LEWIS,
LARRY        MAXWELL,             TERRANCE
MCKINNEY, DERRICK PAN, BRANDON
ROBERTSON, KURIAKI RILEY, DERRICK
ROGERS,        TYREE          ROSS,        H.D.
ALEXANDER           SCOTT,        DEANGELO
TAYLOR, LEMARTINE TAYLOR, CONTI
TILLIS, DEMARCUS TIMMONS, CARLOS
VARNADO,           PHILLIP        DECARLOS
WEBSTER, ADRIAN WILLARD, CURTIS
WILSON, CALEB BUCKNER, WILLIAM                    No. 4:20-cv-00007-DMB-JMV
GREEN, ARIC JOHNSON, IVERY MOORE,
and KEVIN THOMAS, on behalf of
themselves and all other similarly situated,

                         Plaintiffs,

v.

TOMMY TAYLOR, in his official capacity as
the Interim Commissioner of the Mississippi
Department of Corrections, and MARSHAL
TURNER, in his official capacity as the
Superintendent of the Mississippi State
Penitentiary,

                         Defendants.



                  DECLARATION OF MARC STERN, MD MPH
IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING
       ORDER AND MANDATORY TEMPORARY INJUNCTION AS TO COVID-19




08198-00002/11314292.1
    Case: 4:20-cv-00007-DMB-JMV Doc #: 59-6 Filed: 03/16/20 3 of 7 PageID #: 965




        On this 16th day of March, 2020, I hereby declare:

        1.        My name is Marc Stern. I am an Affiliate Assistant Professor at the University of

Washington School of Public Health.

        2.        I received a Bachelor of Science degree from State University of New York

(Albany) in 1975, a medical degree from State University of New York (Buffalo) in 1982, and a

Master of Public Health from Indiana University in 1992.

        3.        I am a board certified internist specializing in correctional health care. I have

managed health care operations and practiced health care in multiple correctional settings. Most

recently, I served as the Assistant Secretary of Health Care for the Washington State Department

of Corrections.

        4.        On a regular basis I investigate, evaluate, and monitor the adequacy of health care

delivery systems in correctional institutions on behalf of a variety of parties including federal

courts; the Office of Civil Rights and Civil Liberties of the U.S. Department of Homeland

Security; the Special Litigation Section of the Civil Rights Division of the U.S. Department of

Justice; and state departments of corrections and county jails.

        5.        Through 2013, I taught on behalf of the National Commission on Correctional

Health Care (NCCHC) the NCCHC’s correctional health care standards semi-annually to

correctional health care administrators at NCCHC’s national conferences. I authored a week-long

curriculum commissioned by the National Institute of Corrections of the U.S. Department of

Justice to train jail and prison wardens and health care administrators in the principles and

practice of operating safe and effective correctional health care operations, and served as the

principal instructor for this course.




                                                   2
    Case: 4:20-cv-00007-DMB-JMV Doc #: 59-6 Filed: 03/16/20 4 of 7 PageID #: 966




          6.    In the past four years alone, I have been qualified as an expert in seven different

lawsuits involvement correctional health care systems and conditions of confinement, including

one such case in the Southern District of Mississippi. My full curriculum vitae is attached hereto

as Exhibit A.

          7.    On February 11, 2020, I personally inspected housing units in Unit 29 at the

Mississippi State Penitentiary (“Parchman”) located in Sunflower County, Mississippi. I also

conducted the medical evaluations of 17 of the named Plaintiffs to this lawsuit from February

12-14, 2020.     Further, I have inspected the medical clinics at Unit 29 and Unit 30, as well as

many areas of Unit 42, Parchman’s medical unit, and have studied the policies and procedures

related to health care systems at Parchman produced by the Defendants and Centurion in this

matter.

          8.    Overall, the health-related and environmental conditions I observed at Parchman

are the worst conditions I have observed in any US jail, prison, or immigration detention facility

in my 20 years working in this field. The conditions under which residents exist at Parchman are

sub-human and deplorable; on a daily basis, residents are exposed to a significant risk of serious

harm to their health.

          9.    Due to the recent COVID-19 pandemic affecting the nation and world, I have

recently familiarized myself with the virus, its causes and conditions, its transmission –

especially in crowded and unsanitary conditions – and its ability to quickly spread through

correctional facilities.




                                                 3
   Case: 4:20-cv-00007-DMB-JMV Doc #: 59-6 Filed: 03/16/20 5 of 7 PageID #: 967




       10.      In my opinion, to a reasonable degree of medical certainty, the potential for an

outbreak of COVID-19 through Parchman prison creates a significant risk of immediate harm to

both the Plaintiffs in this lawsuit and all other residents and employees of Parchman. The results

of such an outbreak through Parchman would be catastrophic, and potentially fatal to many

residents with already compromised immune systems and underlying chronic conditions.

       11.      In order to mitigate the potential for an outbreak of COVID-19 at Parchman, the

following steps should immediately be mandated by the Defendants:

             a. Immediate testing. Patients who require testing, based on public health

                recommendations and the opinion of a qualified medical professional, should be

                tested for COVID-19.

             b. Immediate Screening. Defendants must be required to screen each employee or

                other person entering the facility every day to detect fever over 100 degrees,

                cough, shortness of breath, recent travel to a high risk country, and/or exposure to

                someone who is symptomatic or under surveillance for COVID-19 or screening as

                required by public health authorities. A record should be made of each screening.




                                                 4
Case: 4:20-cv-00007-DMB-JMV Doc #: 59-6 Filed: 03/16/20 6 of 7 PageID #: 968




      c. Quarantine. The prison must establish non-punitive quarantine for all individuals

         believed to have been exposed to COVID-19, but not yet symptomatic, and non-

         punitive isolation for those believed to be infected with COVID-19 and

         potentially infectious. Any individual who must interact with those potentially or

         likely inflicted with COVID-19 must utilize protective equipment as directed by

         public health authorities. In short, every possible effort must be made to separate

         infected or potentially infected individuals from the rest of the incarcerated

         population. Finally, it must be ensured that no individual is incarcerated past their

         release date, even if quarantine or isolation is warranted, so individuals requiring

         continued quarantine, isolation, or health care should be transferred from the

         institution to the appropriate outside venue.

      d. Institutional Hygiene. The prison must be required to increase the sanitation and

         cleaning protocol and frequency for all public spaces, highly traveled areas, and

         cells.

      e. Personal Hygiene. The prison must be required to provide hand soap, disposable

         paper towels, and access to water to allow residents to wash their hands on a

         regular basis, free of charge and ensure replacement products are available as

         needed. Further, hand sanitizer with alcohol must be declassified temporarily as

         contraband. Correctional staff should be allowed to carry hand sanitizer with

         alcohol on their person, and residents should be allowed to use hand sanitizer with

         alcohol when they are in locations or activities where hand washing is not

         available.




                                           5
   Case: 4:20-cv-00007-DMB-JMV Doc #: 59-6 Filed: 03/16/20 7 of 7 PageID #: 969




            f. Limit Contact Visitation. I understand that the prison already has limited

               visitation that allows residents to come into physical contact with visitors, but

               officials must be required to implement or increase non-contact visitation such as

               video conferencing and/or telephone calls at no charge.

            g. Waive Copays. There must be a waiving of copays for medical evaluation and

               care related in any way to COVID-19 and/or its symptoms. A waiver of these

               types of copays is necessary to avoid disincentivizing patients from requesting

               medical treatment. Patients with symptoms of possible COVID-19 should be seen

               quickly. Those with a cough should be provided masks as soon as they inform

               staff of this symptom or staff notice this symptom.

            h. Supply Chain. The prison must be required to identify the supplies and other

               materials upon which the institution is dependent, such as food, medical supplies,

               certain medicines, cleaning products, etcetera and prepare for shortages, delays or

               disruptions in the supply chain.



      12.      I declare under penalty of perjury that the foregoing is true and correct.



Executed on March 16, 2020.



________________________________
Marc Stern, MD MPH




                                                  6
